Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 11/8/2018, wherein claims 1-20 are pending. 
Election/Restriction
This application contains claims directed to and/or discloses the following patentably distinct species:
Species I: figs. 1-7B, 11-13
Species II: fig. 8A

The species are independent or distinct because species I depicts a hat having a crown and species II depicts a visor. In addition, these species are not obvious variants of each other based on the current record.

After electing an above species, please elect one of the following subspecies:
Subspecies I: figs. 8B,8C
Subspecies II: 828a
Subspecies III: 828b
Subspecies IV: 828c

Subspecies VI: 829a-c,e,f
Subspecies VII: 829d,b,c,e,f
Subspecies VIII: 829g,829i
Subspecies IX: 829h, 829j
Subspecies X: 829k
Subspecies XI: 829l
Subspecies XII: 836a
Subspecies XIII: 836b
Subspecies XIV: 836c
Subspecies XV: 836d
Subspecies XVI: 836e
Subspecies XVII: 836f
Subspecies XVIII: 836g
Subspecies XIX: 836h
Subspecies XX: 838a
Subspecies XXI: 838b
Subspecies XXII: 838c
Subspecies XXIII: 838d
Subspecies XXIV: 838e
Subspecies XXV: 838f
Subspecies XXVI: 838g
Subspecies XXVII: 838h

Subspecies XXIX: 838j

The subspecies are independent or distinct because subspecies I depicts three strips of vertically oriented evenly spaced retaining material having the same frictional properties, subspecies II depicts a vertically extending center strip of retaining material and angled strips angled upward towards one another on either side of the center strip, the strips left of the center strip formed of different material than the strips right of the center strip, subspecies III depicts a vertically extending center strip of retaining material and angled strips angled downward towards one another on either side of the center strip, the strips right of the center strip formed of different material than the strips left of the center strip, Subspecies IV depicts strips of retaining material downwardly angled made of one material, Subspecies V depicts strips of retaining material upwardly angled made of a different material than subspecies IV, Subspecies VI depicts four chevrons including dots of retaining material forming right chevrons alternating with solid lines of retaining material formed as right chevrons, and portions thereof (829b,c,e,f), Subspecies VII depicts four chevrons including solid lines of retaining material formed as right pointing chevrons alternating with dots of retaining material forming right pointing chevrons, and portions thereof (829b,c,e,f), subspecies VIII depicts four right pointing chevrons where the two outside chevrons are formed from dots and the two inside chevrons are solid lines, and portions thereof (829i), subspecies IX depicts four right pointing chevrons where the two outside chevrons are formed from solid lines and the two inside chevrons are formed from dots, and portions thereof (829j), subspecies X 

If species I is elected, please elect one of the following subspecies:
Subspecies I: fig. 9
Subspecies II: fig. 10

The subspecies are independent or distinct because subspecies I depicts a mesh liner and a sweatband while species II depicts a crown pocket forming the liner. In addition, these subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made due to the complexity of the election requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN E DURHAM/Primary Examiner, Art Unit 3732